IN THE SUPREME COURT OF THE STATE OF DELAWARE

JASON J. COLLINS,                     §
                                      §   No. 612, 2014
      Defendant Below,                §
      Appellant,                      §
                                      §   Court Below—Superior Court
      v.                              §   of the State of Delaware,
                                      §   in and for Kent County,
STATE OF DELAWARE,                    §   Cr. ID No. 0904002027
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: January 20, 2015
                         Decided:   January 22, 2015

                                    ORDER

      This 22nd day of January 2015, it appears to the Court that, on January 2,

2015, the Clerk issued a notice to show cause, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for his failure to

file an opening brief and appendix. The appellant has not responded to the notice

to show cause within the required ten-day period and therefore dismissal of this

appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                            Justice